        Case: 3:20-cv-00872-jdp Document #: 1 Filed: 09/21/20 Page 1 of 5


                                                                                             in] C       in

                                 ATTACHMENT 1                                 2'1211 SEP 2                c' u
                                                                                                          /2: 19
                                                                                  r 4 Tr.,           ,   -
                              COMPLAINT FORM                                                     a7
                         (for non-prisoner filers without lawyers)

                    IN THE UNITED STATES DISTRICT COURT
            FOR THE  WESTERN       DISTRICT OF WISCONSIN


(Full name of plaintiff(s))

Maryann Shaw-Nawrocki



       vs                                                  Case Number:
                                                                  20-cv-872-jdp
(Full name of defendant(s))
                                                           (to be supplied by clerk of court)
REACH DANE
HEAD START PROGRAM




A. PARTIES

       1.      Plaintiff is a citizen of   FLORIDA                         and resides at
                                              (State)

       private because of attack
                                            (Address)

       (If more than one plaintiff is filing, use another piece of paper).



                                  Attachment One (Complaint) —1
         Case: 3:20-cv-00872-jdp Document #: 1 Filed: 09/21/20 Page 2 of 5




        2. Defendant       Reach Dane
                                                                                (Name)

is (if a person or private corporation) a citizen of wisconsi n

and (if a person) resides at   2096 Red Arrow Trail Mad, Oft5Pirr,
                                                                      (Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for 2202        South Park St. Mad, WI
                                                (Employer's name and address, if known)

        (If you need to list more defendants, use another piece of paper.)

B.      STATEMENT OF CLAIM

        On the space provided on the following pages, tell:
              Who violated your rights;
              What each defendant did;
              When they did it;
              Where it happened; and
              Why they did it, if you know.
     Director at the time, Debbie Wilcox and staff

     fired me from my employment, after a Background check was done

     April 2011

     South Madison, HEAD START PROGRAM, 2202 SOUTH PARK ST.

     RACE DISCRIMINATION -HATE CRIME

I file a complaint regarding head start, with my initial complaints, my cpmplaint against

head start was ignored, refiling my complaint.




                                Attachment One (Complaint) -2
       Case: 3:20-cv-00872-jdp Document #: 1 Filed: 09/21/20 Page 3 of 5




I was fired from my employment with head start, after a background was

performed on me. I was not met with, to discussed the background check.

I was terminated from my employment with the head start program, on bogus

write ups that were frivolous and unwarranted. If there was something in my
                                               L



background that was a problem for my employment with head start, I should have

had a meeting. the Background check was done, after I was terminated

from my employment with Head start. I filed a complaint, but I assumed my

complaint was ignored.




                                               L




                                               L




                             Attachment One (Complaint) —3
 Case: 3:20-cv-00872-jdp Document #: 1 Filed: 09/21/20 Page 4 of 5




JURISDICTION

111   I am suing for a violation of federal law under 28 U.S.C. § 1331.

                           OR

111   I am suing under state law. The state citizenship of the plaintiff(s) is (are)
      different from the state citizenship of every defendant, and the amount of
      money at stake in this case (not counting interest and costs) is
      $1.000000

RELIEF WANTED

Describe what you want the court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or
stop doing something.
                         :    Z                     NI 11




       rvl 5 c),,-ti Emn en                                   +




                        Attachment One (Complaint) -4
       Case: 3:20-cv-00872-jdp Document #: 1 Filed: 09/21/20 Page 5 of 5




E.    JURY DEMAND

             Jury Demand I want a jury to hear my case
                                                  ,

      111    Court Trial — I want a judge to hear my case


                             September                  202020 .
Dated this 11       day of

                    Respectfully Submitted,



                    Signatulé of Plaintiff

                    682-300-6316
                    Plaintiff's Telephone Number


                    Plaintiffs Email Address

                    wi.crueltyhatred@gmail.com
                    private due to attack.
                    (Mailing Address of Plaintiff)

                    (If more than one plaintiff, use another piece of paper).

REQUEST         ROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILIN E

      I DO request that I be allowed to file this complaint without paying the filing
      fee. I have completed a request to proceed inthe district court without
      prepaying the fee and attached it to the complaint.

      I DO NOT request that I be allowed to file this complaint without prepaying the
      filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
      complaint.




                               Attachment One (Complaint) -5
